Case 19-53039-bem          Doc 7     Filed 07/24/19 Entered 07/24/19 10:35:18          Desc Main
                                     Document      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:
                                                             CASE NO. 19-53039-BEM
GUSTON'S NEIGHBORHOOD GRILL,
LLC
                                                             CHAPTER 7

          Debtor.

                       REPORT OF CHAPTER 7 TRUSTEE OF ASSETS
                            AND REQUEST FOR BAR DATE

          COMES NOW S. Gregory Hays, Chapter 7 Trustee, and reports to the Court that he has

recovered assets for distribution to creditors and hereby requests that the Court set a bar date for

claims.

          This 24th day of July, 2019.
                                                       /s/
                                                     S. Gregory Hays
                                                     Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060
